DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6, 10-12, 16-21) in the reply filed on 11/3/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the examiner to find all the variations of the securing mechanism and container shapes.  This is not found persuasive because applicant is only allowed one invention per application and examiner has established that the different securing mechanisms render the species patentably distinct.  If applicant does not agree that these features render the species patentably distinct, then only one species need to be shown in the prior art in order to also read on the other species since the other species would be obvious variants as admitted to by the applicant.  
The requirement is still deemed proper and is therefore made FINAL.
In addition, upon further review, claims 11-12 are directed to a non-elected embodiment and thus are hereby WITHDRAWN.  Claims 1-6, 10, 16-21 are examined accordingly.

Drawings
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second securing mechanism” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the figures show only a single securing mechanism.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-12, 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear because the claims are directed to the subcombination of the container which is intended to be used with an umbrella yet recites structure of the container in relation to the umbrella.  For example, it is unclear how the central aperture can have an inside diameter slightly larger than outside diameter of the shaft of the umbrella when the umbrella is not part of the claimed invention.  Clarification of the scope of the claims is required.  Furthermore, the term “close”, “slightly” is unclear because it is a relative term that does not define the metes and bounds of the claim limitation, specifically the degree.  Regarding claim 16, “the bottom” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as best understood, 2, 10, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,708,256 to Intardonato.
Regarding claim 1, Interdonato discloses a container (1) for holding items and can be used as recited, the container comprising a frame having a substantially closed bottom (42, 32) and substantially open top (Fig 1), said frame formed of a first portion (30) and a second portion (40), with the frame having an open mode whereby first portion and second portion are at least partially separable from each other (Fig 6), the frame having a closed mode (Fig 1) whereby the first and second portions are adjacent and in close proximity to each other, a plurality of compartments (separated by wall 300, col. 3, ll. 20-25), one located within the first portion (30) and the other located in the second portion (40), a central aperture (31, 41) formed when frame is in closed mode (Fig 1), the central aperture having an inside diameter just slightly larger than outside diameter of shaft (10) of umbrella (Fig 1), whereby shaft of umbrella is capable of being accommodated within central aperture by placing the frame in open mode (Fig 6), positioning the frame around the shaft of umbrella, then placing the frame in closed mode since it has the structure as recited (Fig 1).
Regarding claim 2, Intardonato further discloses first portion (30) of the frame comprising a first connection point (53) and second connection point (54), second portion (40) of the frame comprising a first connection point (51) and second connection point (52), with first connection point (53) of first portion (30) corresponding to and aligned with first connection point (51) of second portion (40) when frame is in closed mode (Fig 1), second connection point (54) of first portion (30) corresponding to and aligned with second connection point (52) of second portion (40) when frame is in closed mode (Fig 1).
Regarding claim 10, Intardonato further discloses first connection point (53) of the first portion (30) of the frame releasably engages with first connection point (51) of the second portion (40) of the frame, the second connection point (54) of the first portion (30) of the frame releasably engages with second connection point (52) of the second portion (40) of the frame, whereby when first connection point (53) of the first portion (30) is engaged with first connection point (51) of the second portion (40) and the second connection point (54) of the first portion (30) is engaged with the second connection point (52) of the second portion (40), the first portion (30) is secured to the second portion (40) and the frame is in closed mode (Fig 1), when the first connection (53) of the first portion (30) is released from first connection point (51) of the second portion (40) and the second connection point (54) of the first portion (30) is released from the second connection point (52) of the second portion (40), the first portion (30) is separable from the second portion (40) and the frame is in open mode (Fig 6).
Regarding claim 18, Intardonato discloses each of the plurality of compartments configured to have substantially the same dimensions as each other (when each portion has two dividers).
Regarding claim 19, Intardonato discloses at least one of the plurality of compartments is configured to have different dimensions from at least one of the other plurality of compartments (when one divider is used for one portion and two dividers used for second portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdonato in view of US Patent No. 7,624,886 to Huang.
Regarding claim 3, Interdonato discloses the container of claim 2 but does not teah first connection points hingedly connected.  However, Huang discloses a compartmented container (Fig 1) and in particular discloses a frame having two portions (2, 3) hingedly connected at a first connection point (6).  One of ordinary skill in the art would have found it obvious to substitute the connection mechanism of Interdonato with a functionally equivalent hinge connection mechanism as suggested by Huang in order to keep the portions attached together while also allowing for separation of the portions since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 4, the modified Interdonato teaches the container of claim 3 and further teaches second connection point (7) of first portion (2) of frame releasably engaging with second connection point (7) of second portion (3), whereby when the second connection points (7) are engaged, the first portion is secured to second portion and frame is in closed mode (Fig 10), when second connections points (7) are released, the first portion is at least partially away from second portion and frame is in open mode (Fig 9).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdonato in view of Huang and US Patent No. 2,588,957 to Brown.
Regarding claim 5, the modified Interdonato teaches the container of claim 4 but does not teach a securing mechanism.  Brown discloses a hinged container (Fig 1) and in particular discloses a securing mechanism (35) attached to a first portion of the frame at second connection point (34) opposite the hinge and second portion of the securing mechanism attached to second portion of the frame at the second connection point (30) of the second portion of the frame, whereby the securing mechanism is configured to engage and release (col. 3, ll. 10-20).  One of ordinary skill in the art would have found it obvious to incorporate a securing mechanism to the modified Interdonato as suggested by Brown in order to keep the portions together when folded.
Regarding claim 6, the modified Interdonato further discloses the seuciring mechanism being a latch (35, Brown).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdonato in view of US Patent No. 4,773,530 to Holtzman et al. (Holtzman).
Regarding claim 16, Interdonato discloses the container of claim 1 but does not teach bottom of the frame covered with felt.  However, Holtzman discloses a container (Fig 1) and in particular discloses bottom (20) of the frame covered with felt (21, col. 3, ll. 40-41).  One of ordinary skill in the art would have found it obvious to cover the bottom of the Interdonato container with felt as suggested by Holtzman in order to roughened and increase friction characteristic of the bottom of the container (Holtzman, col. 3, ll. 35-40).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdonato in view of US Patent No. 3,545,642 to Swett.
Regarding claim 17, Interdonato discloses the container of claim 1 but does not teach handle attached to lateral side of the frame.  However, Swett discloses a compartmented container (Fig 1) and in particular discloses handle (18) attached to lateral side of the frame.  One of ordinary skill in the art would have found it obvious to incorporate a handle to lateral side of the Interdonato container as suggested by Swett in order to facilitating handling of the container.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdonato in view of US Patent No. 5,676,240 to Cziraky et al. (Cziraky).
Regarding claim 20-21, Interdonato discloses the container of claim 1 but does not teach the frame substantially rectangular/square.  However, Cziraky discloses a container tray (Fig 1) having a rectangular frame (Fig 2).  One of ordinary skill in the art would have found it obvious to change the shape of the Interdonato container to be rectangular/square in order to hold different shape contents since it has been held that configuration of a container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735